Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A Non-Final office action was mailed in this application on 09/10/2021 in response to an election requirement. Claims 1-2, 7-8, 10-11, 13-14, 16-17 and 19-20 were examined and claims 3-6, 9, 12, 15 and 18 were withdrawn. Claims 2, 8, 11, 14, 17 and 20 were found to include allowable subject matter. 
This Allowability Notice is in response to Applicants submission of 12/10/2021. Claim 2 was written in independent form by including all the limitations of the base claim and became claim 1. The amendment cancelled some claims and added claims 21-23 dependent upon allowable claim 1, so that pending claims 1 and dependent claims, 4, 7, 10, 13, 16, 19 and 21-23 are now allowable.
Allowable Subject Matter
Claims 1, 4, 7, 10, 13, 16, 19 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The reason for allowance is as indicated in the office action of 09/10/2021.

Issues under 35 USC § 112(f)
Interpretation of “supply unit” and “drive unit” is also according to the determination in the office action of 09/10/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716